Citation Nr: 1418304	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  99-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUE

Entitlement to a rating in excess of 40 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine with central canal stenosis and facet joint disease with severe, chronic pain for the period prior to February 7, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and March 2004 rating decisions by the RO that, in pertinent part, granted service connection for the lumbar spine disability and assigned a 20 percent rating effective on April 17, 2003 (the date the Veteran's request to reopen a claim of service connection was received).  

The Veteran appealed the decisions with regard to both the assigned rating and the effective date of the rating to the Board.  

In an April 2006 rating decision, the RO assigned an increased 40 percent rating for the service-connected lumbar spine disability, effective on August 17, 1998.  The Veteran did not appeal the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In a rating decision in February 2007, the RO assigned the Veteran a 100 percent rating for the lumbar spine disability, effective on February 6, 2006.  

The issue on the preceding page reflects that a higher rating is potentially assignable for an initial stage of the appeal period prior to February 7, 2006.  
  
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are no relevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Prior to February 7, 2006, the service-connected lumbar spine disability is not shown to be productive of a disability picture worse than severe intervertebral disc syndrome with recurring attacks with intermittent relief. 



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 percent for the service-connected DDD of the lumbar spine with central canal stenosis and facet joint disease with severe, chronic pain prior to February 7, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Codes (DC) 5242, 5243 (2013) and DC 5286, 5289, 5293 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2003 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to reopen his claim and what evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, the notice letters did not contain an explanation of the general rating criteria relevant to his lumbar spine disability.  

The letter also did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

An April 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Further, the April 2006 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the disability.  

After issuance of the April 2006 SOC, and opportunity for the Veteran to respond, the February 2007 rating decision reflects readjudication of the claim.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notices is not shown to have had any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The criteria for evaluating spine disorders were revised during the pendency of this appeal.  Prior to September 2003, under DC 5286 (spine, complete bony fixation (ankylosis)), a 60 percent rating was assigned for favorable angle ankylosis. 

A 100 percent rating was assigned for unfavorable angle ankylosis with marked deformity and involvement of major joins or without other joint involvement.

Under DC 5289 (ankylosis of the lumbar spine) a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.

Under DC 5292 (limitation of motion of the lumbar spine), a 40 percent evaluation was warranted for severe limitation of motion. 

Under DC 5293 (intervertebral disc syndrome), a 40 percent rating was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief. 

A 60 percent rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc with little intermittent relief. 

Under DC 5295 (lumbosacral strain), a 40 percent rating was assigned for severe lumbosacral strain manifested by listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.   

Effective in September 2003, evaluation of the Veteran's lumbar spine disability under DC 5242 (degenerative arthritis of the spine) is for application.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Intervertebral disc syndrome (DC 5243) can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.



Factual Background 

In the December 2003 and March 2004 rating decisions, the RO granted service connection for the lumbar spine disability and assigned a 20 percent rating, effective on April 17, 2003. 

In an April 2006 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability to 40 percent effective on August 17, 1998.  

In a February 2007 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability to 100 percent effective on February 7, 2006. 

These increases during the appeal did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claim for an increased rating for the lumbar spine disability remains on appeal for the period prior to February 7, 2006.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

An August 1998 VA treatment record documents the Veteran's physical therapy for complaints of low back pain. The Veteran was "very ridgit." However, he reported having no back pain post treatment. He was instructed in self stretches and home exercises.

A November 1998 VA physical therapy treatment record reflects that the Veteran had moderate to severe DDD all levels of the lumbar spine. Objectively, the lumbar spine range of motion was within normal limits in all planes with full bilateral lower extremity strength.

A June 2003 VA MRI report showed findings of a levoscoliosis with associated degenerative disc and facet disease with overall mild narrowing of the central canal. A September 2003 treatment record documented the Veteran's complaints of pain in his lower back that occasionally radiated down both legs.

On examination, the Veteran had 70 degrees of forward flexion with pain, 30 degrees of extension with pain, 30 degrees of bilateral tilting with pain and right and left rotation with no pain. Motor function was full throughout the lower legs, bilaterally, and sensation to touch was intact all over. He demonstrated moderate tenderness in the lower paraspinal muscles.

A September 2003 VA examination documented the Veteran's report of bilateral leg jerking (onset this year), believed to be related to his back disability because he had been told that nerves from the back could affect the legs. He indicated that this involuntary leg jerking was worse at night and particularly distressing because it caused his wife to leave the bed to avoid being kicked. He was unable to stop the movement, even when awake. He denied having weakness, numbing or tingling. It was documented that the Veteran had been diagnosed with restless leg syndrome.

The Veteran described his back pain as a moderate dull ache. He was unable to describe what exacerbated or relieved the pain and stated that nothing exacerbated or relieved his pain. He reported that he was unable to do the things he once did such as golf or bowl. 

However, the examiner noted that the Veteran could not describe what part of his disability was related to the stroke versus back discomfort. The examiner also noted that there appeared to be some mass effect on the descending left sacroiliac nerve root. The degenerative facet disease was moderate.  

On examination, in seated position, the Veteran's back was noted to be symmetrical. There was tenderness at the bilateral sacroiliac joints and at the insertion of the quadratus lumborum. With standing, there was prominence of the left paraspinal muscle. Forward flexion was limited by tightness at 30 degrees; extension was performed to 30 degrees; right lateral bending was performed to 20-22 degrees; left lateral bending was performed to 25-30 degrees; rotation was symmetrical and performed to 40 degrees. There was no pain to palpation of the quadratus lumborum. He was able to toe walk and heel walk; however, gait was remarkable for decreased foot clearance on the right.

The X-ray studies showed degenerative changes in the lumbosacral spine with narrowing of joint spaces at L5-S1 spaces. The June 2003 MRI results were documented. The assessment was that of myofascial back pain, quadratus lumborum spasm, erector spinae spasm and pain. There were no symptoms referable to left sacroiliac mass effect.

A February 2004 VA treatment record reflected the Veteran's complaint of having a 6 to 9 hour history of leg pain related to his lower back pain. He reported pain in the right lateral hip and right lateral thigh. He stated that the problem had increased with age and that he noticed difficulty with walking and getting up from a seated position. Medication provided no relief.

The Veteran also complained of increasing difficult with his leg spontaneously flexing at the hip and knee.  This had been present for approximately one year. He also reported having a slight pain and tingling associated with the leg flexion.

The assessment was that of back pain probably related to a slipped disc in his lumbar spine with related nerve root impingement on the right sight. The Veteran was encouraged to continue taking prescribed pain medications. He was provided a lift chair to aid in his movements.

A March 2004 report of VA examination documented the Veteran's history associated with his lumbar spine disability that was wholly unchanged from previous report. Also documented was the Veteran's acute cerebral event (not service connected) which left the Veteran with profound right sided weakness.

The Veteran complained of having pain (7-10/10) that was increased by activity, interfered with walking and radiated into the right side, flank, buttock and interior thigh. He did use a cane. He reported that his back pain did limit both range of motion and function. He could not walk like he had. In that regard, he estimated that he could walk the length of a hall if allowed to make frequent stops.

On examination, the Veteran was able to participate in the examination with some discomfort, but no loss of control. Inspection of the back showed scoliosis affecting the thoracic and lumbar spine, convex to the left. There was asymmetry with right pelvis high and anterior. He was diffusely tender to palpation.  

The Veteran also demonstrated diffusely decreased range of motion. Forward flexion of the lumbar spine was performed to 60 degrees, and extension was limited to 10 degrees due to poor balance. His right lateral bending was performed to 20 degrees, and left lateral bending was performed to10 degrees. Rotation was performed to 40 degrees, bilaterally.

On examination, the reflexes were noted to be brisk, and the examiner did have the impression that the reflexes were slightly increased on the left.  The Veteran could not relax sufficiently for adequate testing of reflex. Straight leg raising seated with the knee in an extended position was negative for pain and inspection of the shoes confirmed increased right sole wear.

The assessment: "(1) MRI revealed a left S1 HNP; no symptoms on examination suggesting mass effect left S1 nerve root;" (2) myofascial back pain particularly right quadratus lumborum, erector spinae spasm - complaints of pain."

A June 2005 VA treatment record documented the Veteran's complaint of chronic back pain that had worsened lately. He reported that the pain radiated down his right leg, into the hip and buttock. He stated that he had the symptoms, intermittently, for years, but the pain had become unbearable over the past few days.

There was no progressive weakness in the legs, numbness or tingling, hematuria, difficulty moving legs, fever or inability to void. He was having trouble walking due to pain. He was advised to seek care within 24 hours and indicated that he would.

A June 2005 VA neurology clinic note reflected that the Veteran was seen for restless leg syndrome. The Veteran reported that, since having the dosage of his Miramex increased, he had been having good control of his restless legs and was satisfied with the results. He did report some problems with back pain and urinary problems. He denied any other complaints.

On examination, his gait was steady with slightly ataxic tandem gait to both sides. His reflexes were symmetrically brisk, +3 all over with no clonus demonstrated. The assessment was that of restless leg syndrome under good control with Miramex.

A January 2006 cardiology clinic note indicated that the Veteran's mobility was limited due to knee pain and back ache. However, the Veteran reported that he usually walked one mile per day and felt good. Computerized problem list included degenerative disc disease, lumbar spine.


Analysis

Considering the pertinent facts in light of the applicable criteria, the Board finds that the criteria for the assignment of a rating higher than 40 percent for the service-connected lumbar spine disability for the period prior to February 7, 2006 are not met.  

Prior to September 2003, the criteria for a higher rating would require demonstration of favorable angle ankylosis of the spine (DC5286), unfavorable ankylosis of the lumbar spine (DC5289) or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc with little intermittent relief (5293). However, during this period, such impairment was not documented.  

Rather, a November 1998 VA physical therapy treatment record showed that the Veteran had moderate to severe DDD all levels of the lumbar spine.  Objectively, lumbar spine range of motion was within normal limits in all planes with full bilateral lower extremity strength.

Further, the September 2003 VA examination report showed that there appeared to be some mass effect on the descending left sacroiliac nerve root. The examiner found that the degenerative facet disease was moderate. On examination, the assessment was that of myofascial back pain, quadratus lumborum spasm, erector spinae spasm and pain. There were no symptoms referable to left sacroiliac mass effect.

The June 2005 VA treatment record documented the Veteran's complaint of worsening chronic back pain (progressing from intermittent symptoms, for years, to unbearable over the past few days). However, the Veteran demonstrated no progressive weakness in the legs, numbness or tingling, hematuria, difficulty moving legs, fever or inability to void. 

Hence, the evidence demonstrates that the service-connected lumbar spine disability was not manifested by more than severe intervertebral disc syndrome with recurring attacks with intermittent relief (DC 5293). This is adequately contemplated by the already assigned 40 percent rating.

Beginning in September 2003, the Veteran is not shown to have had unfavorable ankylosis of the entire thoracolumbar spine or to have experienced incapacitating episodes of degenerative disc disease of a total duration of at least 6 weeks during the past 12 months. Thus, a higher rating based on the revised criteria is not warranted.

On these facts, the Board determines that a rating in excess of 40 percent for the service-connected DDD of the lumbar spine with central canal stenosis and facet joint disease with severe, chronic pain prior to February 7, 2006 must be denied.  

The Board has applied the benefit-of-the-doubt doctrine in determining the preponderance of the evidence is against assignment of a higher rating for the lumbar spine disability prior to February 7, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria reasonably address the service-connected lumbar spine disability.   Accordingly, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.   

  

ORDER

An increased rating in excess of 40 percent for the service-connected DDD of the lumbar spine with central canal stenosis and facet joint disease with severe, chronic pain prior to February 7, 2006 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


